UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: December 31, 2012 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-50423 ARDENT MINES LIMITED (Exact Name of Registrant as Specified in its Charter) Nevada 88-0471870 (State or Other Jurisdiction of (IRS Employer Identification Incorporation or Organization) Number) 100 Wall Street, 10 th Floor New York, New York 10005 (Address of principal executive offices) (516) 602-9065 (Registrant's telephone number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The Issuer had 37,229,555 shares of Common Stock, par value $0.00001, outstanding as of February 8, 2013. ARDENT MINES LIMITED FORM 10-Q December 31, 2012 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE 2 ITEM 1. FINANCIAL STATEMENTS Ardent Mines Limited (An Exploration Stage Company) December 31, 2012 FINANCIAL STATEMENTS Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Expenses and Comprehensive Loss (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS F-4 3 ARDENT MINES LIMITED (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, 2012 June 30, 2012 ASSETS Current Assets Cash and cash equivalents $ 28,150 $ 287,052 Employee advances 51,434 48,571 Prepaid expenses 36,247 3,542 Deferred financing costs 57,564 - Total Current Assets 173,395 339,165 Property and equipment, net of accumulated depreciation of $2,677 and $1,091, respectively 29,075 27,684 Mining rights 1,154,684 898,577 TOTAL ASSETS $ 1,357,154 $ 1,265,426 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 762,189 $ 606,516 Notes payable 2,517,900 1,822,900 Convertible note payable 55,000 - Derivative liability 2,249 301,249 Total Current Liabilities 3,337,338 2,730,665 TOTAL LIABILITIES 3,337,338 2,730,665 Stockholders’ Deficit Preferred Stock, $0.00001 par value, 100,000,000 shares authorized, none issued and outstanding - - Common Stock, $0.00001 par value, 100,000,000 shares authorized, 37,229,555 and issue and outstanding, respectively 373 167 Additional paid-in capital 11,541,225 10,657,758 Deficit accumulated during the exploration stage (13,551,115) (12,144,694) Accumulated other comprehensive income 29,333 21,530 Total Stockholders’ Deficit (1,980,184) (1,465,239) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 1,357,154 $ 1,265,426 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 ARDENT MINES LIMITED (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF EXPENSES AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended December 31, Six Months Ended December 31, July 27, 2000 (Inception) Through December 31, 2012 2011 2012 2011 2012 Operating expenses: Consulting fees $ 9,697 $ 21,866 $ 66,395 $ 80,104 $ 3,296,213 Officer and director compensation 138,791 2,246,090 408,541 3,629,885 6,750,690 Investment banking services 50,000 120,000 150,000 120,000 708,560 Other general and administrative 527,298 150,606 797,099 428,653 1,320,565 Legal and accounting 43,523 227,221 91,370 460,398 1,311,037 Marketing - 5,068 70,000 5,068 161,148 Mining exploration - 30,788 Travel - 69,757 - 234,640 421,934 Total operating expenses 769,309 2,840,608 1,583,405 4,958,748 14,000,935 Other income (expenses) Interest expense (90,810) (14,332) (122,488) (28,395) (213,174) Other income 9 644 460 644 1,318 Interest income 5 54 12 267 382 Gain on derivatives 69,440 532,912 299,000 589,354 623,580 Debt forgiveness - 37,714 Total other income (expense) (21,356) 519,278 176,984 561,870 449,820 NET LOSS $ (790,665) $ (2,321,330) $ (1,406,421) $ (4,396,878) $ (13,551,115) Other comprehensive income: Gain (loss) on foreign currency translation (6,850) (7,889) 7,803 145,603 29,333 Comprehensive loss $ (797,515) $ (2,329,219) $ (1,398,618) $ (4,251,275) $ (13,521,782) Net loss per share – basic and diluted $ (0.04) $ (0.14) $ (0.08) $ (0.27) Weighted average shares outstanding - basic and diluted 19,535,132 16,421,761 18,079,261 16,258,643 The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 ARDENT MINES LIMITED (An Exploration Stage Company)
